United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-2873
                                ___________

Robert Flannigan, Jr.; Cindy Flannigan; *
Mike Hook; Karen Hook,                  *
                                        *
             Appellees,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Arkansas Game & Fish Commission,        *
                                        * [UNPUBLISHED]
             Appellant,                 *
                                        *
Bureau of Land Management, U.S.         *
Department of the Interior; Robert      *
Tacker; Donna Tacker; Clyde Eason;      *
Lots 1 and 4 of Section 23, Township *
15 North, Range 6 East in Craighead     *
County, Arkansas; United States of      *
America; Department of Interior,        *
                                        *
             Defendants.                *
                                   ___________

                           Submitted: October 29, 2008
                              Filed: December 1, 2008
                               ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       The Arkansas Game and Fish Commission (AGFC) appeals the district court’s1
adverse grant of partial summary judgment in this quiet-title action brought by the
putative landowners (plaintiffs) against AGFC, the United States Department of the
Interior’s Bureau of Land Management, and others. On appeal, AGFC argues that the
district court erred in holding that it was barred by an Arkansas statute of limitations
from challenging plaintiffs’ claim to the subject property.

      After the district court granted partial summary judgment against AGFC, the
case proceeded to a bench trial resulting in the district court’s determination that the
United States had title to the subject property. Final judgment was entered
accordingly.

       The record shows that AGFC’s interest in the subject property had
automatically reverted to the United States by operation of a reversionary clause in a
land patent conveyed by the United States to AGFC in 1965. AGFC conceded this
point prior to the district court’s grant of partial summary judgment to plaintiffs.
Thus, upon de novo review of the district court’s grant of partial summary judgment,
we affirm on the ground that AGFC lacked an interest in the subject property as a
result of the reversionary clause in the 1965 patent. See Fletcher v. Burlington N. &
Santa Fe Ry. Co., 474 F.3d 1121, 1126 (8th Cir. 2007) (declining to reach preemption
issue where narrower ground existed on which to affirm summary judgment; court
may affirm grant of summary judgment on any basis supported by record); Richmond
v. Clinton County, Iowa, 338 F.3d 844, 846 (8th Cir. 2003) (de novo review standard).
                        ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                          -2-